Citation Nr: 0523933	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death 
secondary to exposure to herbicides.  

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Education Assistance under 38 
U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


REMAND

The veteran had active service from September 1966 to July 
1968.  The appellant is the veteran's widow.

This appeal arises from a June 2003 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for the 
cause of the veteran's death, denied entitlement to accrued 
benefits, and found that eligibility to Dependents' 
Educational Assistance had not been established.

In her October 2003 Substantive Appeal, the appellant request 
a personal hearing before a Member of the Board.  In April 
2005, a video conference hearing was scheduled where she was 
to appear along with her accredited representative at the 
time, the Disabled American Veterans.  However, the appellant 
withdrew her request in April 2005.  Recently received 
correspondence from the appellant suggests that there was a 
misunderstanding concerning the hearing scheduled in April 
2005 and she requested that her representation be changed to 
the American Legion and that another hearing be scheduled.  
In view of the apparent misunderstanding concerning the 
hearing, she should be given another opportunity to appear 
for a videoconference hearing.

Accordingly, in order to afford the appellant due process, 
the case must be returned to the RO for such a hearing to be 
scheduled.  38 C.F.R. § 20.704(a)(2003).  In view of the 
above, this case is REMANDED for the following action:

The RO should make arrangements to 
schedule the appellant for a 
videoconference hearing at the RO before 
a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



